CONTACT: Rusty Cloutier or Jim McLemore TELEPHONE: (337) 237-8343 RELEASE DATE: October 27, 2009 MidSouth Bancorp, Inc. Reports Third Quarter 2009 Earnings Lafayette, La. Lafayette, La. October 27, 2009MidSouth Bancorp, Inc. (NYSE Amex: MSL) today reported net income available to common shareholders of $1,132,000 for the third quarter ended September 30, 2009, an increase of 153.8% over net income available to common shareholders of $446,000 reported for the second quarter of 2009, and a decrease of 39.0% below net income available to common shareholders of $1,857,000 reported for the third quarter of 2008.Diluted earnings per common share for the third quarter of 2009 were $0.17 per share, an increase of 142.9% above the $0.07 per common share for the second quarter of 2009, and a decrease of 39.3% from the $0.28 per common share for the third quarter of 2008.Beginning the first quarter of 2009, the Company recorded dividends on its Fixed Rate Cumulative Perpetual Preferred Stock, Series A (“Series A Preferred Stock”) issued to the U. S. Department of the Treasury on January 9, 2009 under the Capital Purchase Plan.Dividends recorded on the Series A Preferred Stock reduced net income available to common shareholders by $299,000 for the third and second quarters of 2009 and $277,000 for the first quarter of 2009. For the nine months ended September 30, 2009, net income available to common shareholders totaled $2,534,000, a 43.3% decrease from net income available to common shareholders of $4,473,000 for the first nine months of 2008.Dividends recorded on the Series A Preferred Stock reduced net income available to common shareholders by $875,000 for the nine months ended September 30, 2009.Diluted earnings per common share were $0.38 for the first nine months of 2009, compared to $0.67 for the first nine months of The
